Citation Nr: 0803612	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  01-03 452A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
retinochoroiditis with a history of chorioretinitis and 
iritis of the left eye, to include the issue of whether the 
character of the appellant's discharge for the period of 
service from December 8, 1969, to January 19, 1973, is a bar 
to VA benefits.   


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 



INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The appellant appealed, and in April 
2002, the Board denied the claim.

The appellant appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In March 2003, while his case was 
pending at the Court, the VA's Office of General Counsel and 
appellant's representative filed a Joint Motion requesting 
that the Court vacate the Board's April 2002 decision.  That 
same month, the Court issued an Order vacating the April 2002 
Board decision.  In November 2003, and May 2006, the Board 
remanded the claim for additional development.  

In December 2001, the appellant was afforded a hearing at the 
RO before a traveling Veterans Law Judge who is no longer 
with the Board.  He was afforded the opportunity for another 
hearing in December 2006, however, he requested to have his 
hearing rescheduled.  A hearing was rescheduled for April 9, 
2007.  However, it appears that he canceled his request on 
the day of the hearing.  See 38 C.F.R. § 20.702(e) (2007).  
Accordingly, the Board will proceed without further delay.  


FINDINGS OF FACT

1.  A July 1987 Board decision held that the appellant's 
discharge from military service, in January 1973, constitutes 
a bar to appellant's benefits based upon the period of 
service from December 8, 1969, to January 19, 1973.  

2.  Evidence received since the July 1987 Board decision is 
not new and does not bear directly and substantially on the 
matter under consideration and is not so significant that it 
must be considered in order to fairly decide the appellant's 
claim.


CONCLUSION OF LAW

New and material evidence has not been received, the July 
1987 Board decision is final, and the claim of entitlement to 
service connection for retinochoroiditis with a history of 
chorioretinitis and iritis of the left eye is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material

The appellant seeks to reopen a claim for service connection 
for retinochoroiditis with a history of chorioretinitis and 
iritis of the left eye.  He has testified that he was not 
properly notified of the Army Discharge Review Board's 
decision not to affirm the upgrade of his discharge, and that 
one of his periods of AWOL was related to his father's 
illness.  

The Board initially notes that although a number of VA 
medical reports, dated between 2004 and 2006, have been 
associated with the claims files since the most recent 
supplemental statement of the case (SSOC), dated in May 2005, 
and although a waiver of RO review has not been received in 
conjunction with this evidence, this evidence is not 
"pertinent" as defined at 38 C.F.R. § 20.1304(c) (2007), and 
a remand for RO consideration is not required.  Specifically, 
this evidence merely shows treatment for left eye disorders 
that were of record at the time of the May 2005 SSOC.  

In August 1974, the appellant filed a claim for service 
connection for a left eye condition, arguing that he had 
received treatment for left eye symptoms in 1971, while 
serving in Vietnam.  In October 1983, the RO denied the 
claim.  The RO determined that the appellant was shown to 
have bilateral pterygium that existed prior to service.  The 
RO further noted that although the appellant was diagnosed 
with left eye iritis in February 1971, that an administrative 
decision, dated in September 1983, had determined that the 
appellant's period of service from December 8, 1969, to 
January 19, 1973, was under other than honorable conditions 
and constituted a bar to the award of appellant's benefits.  
See 38 C.F.R. § 3.12(d)(4).  The appellant appealed, and in 
an administrative decision, dated in November 1985, the RO 
essentially affirmed its September 1983 administrative 
decision as to the appellant's character of service from 
December 8, 1969, to January 19, 1973.  In July 1987, the 
Board similarly determined that the appellant's period of 
service from December 8, 1969, to January 19, 1973, was under 
other than honorable conditions and constituted a bar to the 
award of appellant's benefits.  In a separate decision, the 
Board remanded the claim for service connection.  In August 
1987, the RO granted service connection, for treatment 
purposes only, for retinochoroiditis with a history of 
chorioretinitis and iritis of the left eye.  There was no 
appeal.   

The appellant subsequently filed to reopen his claim a number 
of times, and most recently, in August 2000, the RO denied 
the claim on the grounds that the July 1987 Board decision 
had found that his discharge from military service in January 
1973 was under other than honorable conditions and 
constituted a bar to the award of appellant's benefits for 
the appellant's period of service from December 8, 1969, to 
January 19, 1973; and that new and material evidence to 
reopen his claim had not been submitted.  

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  For the purpose of this claim, new and 
material evidence is defined as follows: [E]vidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (2001). 

The definition of "new and material evidence" was revised, 
but the revision applies to claims for benefits received by 
VA on or after August 29, 2001.  66 Fed. Reg. 45620, 45629 
(August 29, 2001).  As the appellant's claim was received 
before that date, the new definition does not apply in this 
case.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations 
also provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

If the former service member did not die in service, 
compensation is not payable unless the period of service on 
which the claim is based was terminated by discharge or 
release under conditions other than dishonorable.  38 C.F.R. 
§ 3.12(a) (2007).  A discharge or release because of willful 
and persistent misconduct will be considered to have been 
issued under dishonorable conditions.  Willful and persistent 
misconduct includes a discharge under other than honorable 
conditions, if it is determined that it was issued because of 
willful and persistent misconduct.  A discharge because of a 
minor offense will not, however, be considered willful and 
persistent misconduct if service was otherwise honest, 
faithful and meritorious.  38 C.F.R. § 3.12(b)(4) (2007).

"A person seeking VA benefits must first establish by a 
preponderance of the evidence that the service member, upon 
whose service such benefits are predicated, has attained the 
status of veteran."  Holmes v. Brown, 10 Vet. App. 38, 40 
(1997).  "The term veteran means a person who served in the 
active military, naval or air service, and who was discharged 
or released therefrom under conditions other than 
dishonorable."  38 U.S.C.A. § 101(2) (West 2002).  A 
discharge issued under honorable conditions is binding on VA.  
38 C.F.R. § 3.12(a).  A discharge or release from service 
under one of the conditions specified in 38 C.F.R. § 3.12 is 
a bar to the payment of benefits unless it is found that the 
person was insane at the time of committing the offense.  38 
C.F.R. § 3.12(b).  An absence without leave cannot constitute 
a minor offense for purposes of willful and persistent 
misconduct.  See Stringham v. Brown, 8 Vet. App. 445, 448 
(1995); Cropper v. Brown, 6 Vet. App. 450, 452, 453 (1994); 
Struck v. Brown, 9 Vet. App. 145, 153 (1996).

The most recent and final denial of this claim was the 
Board's decision dated in July 1987.  In this regard, 
although the RO has denied the appellant's claim in several 
unappealed decisions, dated between 1992 and 1996, these 
claims were characterized as claims for service connection, 
as opposed to the "threshold issue" of whether the 
character of the appellant's discharge for the period of 
service from December 8, 1969, to January 19, 1973, was a bar 
to VA benefits.  Furthermore, any error in using the Board's 
July 1987 decision as the most recent and final denial of 
this claim for a new and material analysis can only work to 
the appellant's benefit, and is therefore harmless error.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
Given the foregoing, the Board must determine whether new and 
material evidence has been submitted since the Board's July 
1987 decision.  See 38 U.S.C.A. § 5108.  When determining 
whether evidence is new and material, the specified basis for 
the last final disallowance must be considered.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence of record at the time of the July 1987 Board 
decision shows that the appellant entered his initial period 
of military service in December 1967.  In September 1969 he 
was discharged for the purpose of reenlisting.  This period 
of service continued from September 1969 to January 1973.  
The record also indicates that the appellant was not eligible 
for an unconditional discharge at the time of his discharge 
for purposes of reenlistment in September 1969, but that he 
would have been eligible for an unconditional discharge at 
the expiration of his first term of service on December 7, 
1969, except for the intervening enlistment.  Therefore, it 
was determined that the period of service from December 7, 
1967, to December 7, 1969, was under honorable conditions.  
38 C.F.R. § 3.13(c).  

The record further shows that the period of service from 
December 8, 1969, to January 19, 1973 ended with the 
appellant being discharged under other than honorable 
conditions.  The record shows that it was during this latter 
period, in 1971, that the appellant's left eye disability 
arose.  The record also shows that during the latter period 
of service, the appellant received no less than four 
nonjudicial punishments for both misconduct and being absent 
without leave (AWOL).  During this latter period of service 
he was also convicted by special Courts-martial on charges of 
wrongful possession of heroin and drug equipment, wrongful 
appropriation of money, and other periods of AWOL.  Following 
a separate subsequent period of AWOL the appellant was 
discharged on January 19, 1973, under other than honorable 
conditions.  

The record prior to the Board's July 1987 decision also 
contained evidence that the appellant's discharge under other 
than honorable conditions had been reviewed, in July 1977, by 
a special discharge review program, with the appellant being 
notified, in August 1977, that his discharge had been 
upgraded to under honorable conditions (general).  However, 
in December 1978, the appellant's upgraded discharge was re-
reviewed by the Army Discharge Review Board, as required by 
Public Law 95-126.  The ADRB determined that the appellant 
did not qualify for upgrading, and that his upgraded 
discharge was not affirmed.  The ADRB's notification informed 
the appellant that although his upgraded discharge was not 
modified or changed, that because of the new law, (P. L. 95-
126), he would not be able to use his upgraded discharge to 
qualify for VA benefits.  See December 1978 statement from 
Office of the Adjutant General and the Adjutant General 
Center.  

The Board's July 1987 decision held that the appellant's 
discharge in January 1973 was issued under dishonorable 
conditions for willful and persistent misconduct.  The Board 
essentially determined that the appellant's multiple 
nonjudicial punishments, and periods of AWOL during service, 
constituted willful and persistent misconduct on the 
appellant's part, as contemplated under 38 C.F.R. § 3.12(d), 
and that it followed that the appellant's discharge from 
service was issued under dishonorable conditions and was a 
bar to the receipt of VA benefits (exclusive of health care 
under Chapter 17, Title 38, United States Code for service-
connected conditions).  

The additional evidence added to the record since the July 
1987 Board decision includes VA and non-VA medical evidence, 
dated between 1983 and 2006, which shows treatment for 
disorders that included a left eye disability.  The submitted 
evidence also includes essentially duplicative evidence that 
was of record at the time of the Board's July 1987 decision, 
in the form of: service medical records, which indicate that 
the appellant's left eye disability (i.e., other than 
pterygium) began in 1971, as well as evidence that was of 
record with respect to the appellant's discharge in January 
1973 under other than honorable conditions, and information 
regarding the special discharge review board that initially 
upgraded the appellant's discharge.  

Finally, by cover letter dated in April 2007, the appellant 
submitted a number of documents to the Board in support of 
his claim.  The Board notes that this evidence was 
accompanied by a waiver of RO review, therefore, a remand is 
not required for issuance of a supplemental statement of the 
case.  See 38 C.F.R. § 20.1304 (2007).  These documents 
included copies of discharges that were previously of record, 
an October 2006 statement from the National Personnel Records 
Center (NPRC), two "applications for correction of military 
record," (DD Form 149's), apparently dated in 2006, and two 
statements from the Army Review Boards Agency (ARBA), dated 
in August 2006 and March 2007.  

The ARBA statements merely note that the appellant's case had 
previously been considered in October 2001, and that he had 
one year to request reconsideration of that decision.  The 
ARBA statements further state that since his requests for 
reconsideration were untimely, his requests were being 
returned without further action. The NPRC statement merely 
notes that it has no authority to review and approve 
amendments or corrections to military records, and that his 
request had been forwarded to the ARBA.  

This evidence, that was not of record at the time of the 
Board's July 1987, decision is not cumulative, and is "new" 
within the meaning of 38 C.F.R. § 3.156.  However, the Board 
finds that this evidence is not material.  None of the 
submitted evidence indicates that the appellant was insane at 
the time of any of his misconduct.  Although he indicated 
during his December 2001 personal hearing that one of his 
periods of AWOL was related to his father's illness, this 
does not bear directly and substantially on the specific 
matter under consideration because it does not cause the AWOL 
to be a minor offense, nor does it address a state of 
insanity at the time of the AWOL, or whether his other 
service was otherwise honest, faithful and meritorious.  Nor 
do his assertions during his hearing to the effect that he 
was not properly notified of the Army Discharge Review 
Board's decision not to affirm the upgrade of his discharge 
provide a basis for reopening the claim.  In addition, none 
of the submitted evidence indicates that his left eye 
disability had its onset other than during the period of 
service from December 8, 1969, to January 19, 1973, nor does 
it indicate that his January 1973 discharge has been upgraded 
such that the character of the appellant's discharge for the 
period of service from December 8, 1969, to January 19, 1973, 
is no longer a bar to VA benefits.  The Board therefore finds 
that the submitted evidence is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Accordingly, new and material evidence has not 
been presented, and the July 1987 Board decision is final.  
The appellant's claim of entitlement to service connection 
for retinochoroiditis with a history of chorioretinitis and 
iritis of the left eye is not reopened.  

The only other pertinent evidence received since the Board's 
July 1987 decision consists of oral and written testimony 
from the appellant.  However, the appellant, as a layperson, 
is not competent to give a medical opinion as to a diagnosis 
or causation.  Therefore, as the appellant has not submitted 
competent medical evidence showing that he has a left eye 
disorder that is related a qualified period of service, these 
statements are not new and material evidence, and are 
insufficient to reopen the claim.  See Hickson v. West, 11 
Vet. App. 374 (1998) (lay assertions of medical causation 
cannot suffice as new and material evidence to reopen a 
claim); Savage v. Gober, 10 Vet. App. 488 (1997); Moray v. 
Brown, 5 Vet. App. 211 (1993).  

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Finally, to the extent that the appellant may disagree with 
the assigned discharge classification of his military 
service, the Board points out that there is no indication 
that his discharge was based on error, and in fact, the Army 
Discharge Review Board has found the opposite, and VA is 
therefore bound by the findings of the service department 
with respect to the type or classification of the service 
member's military service and discharge therefrom.  See Soria 
v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997); Duro v. 
Derwinski, 2 Vet. App. 530 (1990).  Therefore, the appellant 
must raise this concern with the Department of the Army.  

II.  Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
appellant under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant' s 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004)

VA has made all reasonable efforts to assist the appellant in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In letters, dated in April and July of 2004, the 
appellant was notified of the information and evidence needed 
to substantiate and complete his claim.  He was specifically 
informed as to what evidence he was to provide and to what 
evidence VA would attempt to obtain on his behalf. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).   

The notice letters were sent to the appellant after the RO's 
August 2000 decision that is the basis for this appeal.  
However, the RO's August 2000 decision was decided prior to 
the enactment of the VCAA.  In such cases, there is no error 
in not providing notice specifically complying with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial AOJ adjudication had already occurred.  Id.  Rather, 
the appellant is to be given proper subsequent VA process, 
and the Board is to make findings on the completeness of the 
record or on other facts permitting the Court to make a 
conclusion of lack of prejudice from improper notice.  

The April and July of 2004 letters were provided by the AOJ 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the letters fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  In addition, after the letters were sent, 
the case was readjudicated and in May 2005, a Supplemental 
Statement of the Case was provided to the appellant.  
Further, the record also shows that the appellant has actual 
knowledge of the evidence necessary to substantiate his 
claim, based upon his arguments.  In summary, the claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notice.   

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded. 
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  No 
further notice is needed as to any disability rating or 
effective date matters.  The appellant was afforded 
sufficient notice in Mach 2006, and in any event, as the 
claim has been denied, any questions as to the disability 
rating or the appropriate effective date to be assigned are 
moot.  Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the appellant in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  

In the context of a claim to reopen, VCAA notice must include 
an explanation of 1) the evidence and information necessary 
to establish entitlement to the underlying claim for the 
benefit sought; and 2) what constitutes new and material 
evidence to reopen the claim as determined by the evidence of 
record at the time of the previous final denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  By letter dated in June 
2000, the appellant was informed of the criteria for service 
connection and that he had to submit new and material 
evidence to reopen his claim.  The August 2000 rating 
decision, the November 2000 statement of the case and the 
April 2002 Board decision subsequently appealed to the Court 
further notified the appellant that his claim had been denied 
because the onset of his left eye condition was shown to have 
occurred during a period of service the character of which 
was a bar to VA benefits.  Actual knowledge of the criteria 
for reopening the claim was demonstrated in the December 2001 
hearing transcript.  In summary, the appellant has been 
provided with adequate notice of what constitutes new and 
material evidence to reopen his claim for service connection.  
Accordingly, "there could be no prejudice if the purpose 
behind the notice has been satisfied . . . that is, affording 
a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  See also 
Sanders v. Nicholson, 487 F.3d 881, 886 (Fed. Cir. 2007); 
Simmons v. Nicholson, 487 F. 3d 892 (2007).

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It 
appears that all known and available records relevant to the 
issue on appeal have been obtained and are associated with 
the appellant's claims files.  Although the appellant has not 
been afforded an examination, and although an etiological 
opinion has not been obtained, since the Board has determined 
that new and material evidence has not been presented, an 
examination and/or etiological opinion are not required to 
decide the claim.  See 38 U.S.C.A. § 5103A(f) (West 2002).  
The Board concludes, therefore, that a decision on the merits 
at this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of the duty to assist could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).



	(CONTINUED ON NEXT PAGE)






ORDER

New and material evidence having not been submitted, the 
appeal to reopen the claim of entitlement to service 
connection for retinochoroiditis with a history of 
chorioretinitis and iritis of the left eye is denied.


____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


